START, C. J.
This action was brought in justice court to recover for services which the plaintiff claimed to have rendered to the defendant at its request in looking up evidence to aid in the settlement of a certain fire loss. An appeal was taken from the judgment of the justice to the district court, where the case was tried by the court without a jury, and judgment ordered for the plaintiff in the sum of $30. The defendant appealed from an order denying its motion for a new trial.
There was evidence on the part of the plaintiff tending to show that he rendered the services for which he claims pay to the defendant at the request of its alleged agent, C. Gr. Bates, and that he was entitled to recover the amount awarded. The sole question on this appeal meriting any serious consideration is whether the evidence was sufficient to sustain a finding to the effect that Mr. Bates was authorized to employ the plaintiff on behalf of the defendant. If he was not, the defendant’s assignments of error are well taken; otherwise not. Mr. Bates was called as a witness by the defendant, and testified to the effect that he settled the fire *453.loss in question for it; that he was engaged in the business three days; that he employed the plaintiff conditionally in the matter,— that is, he agreed to give him $25 if he could settle the loss for $300, but that he failed to do so; that other than this he did not employ him at all. No direct evidence was given by either party as to the actual authority of Mr. Bates. But the fair inference from the evidence offered by the defendant itself is that he was its adjuster, and as such authorized to settle the loss, and to do whatever was reasonably necessary to bring about that result; hence, as such adjuster, he was prima facie authorized to employ the plaintiff to render the services here in question. If the adjuster did in fact exceed his authority, it was a matter within the exclusive knowledge of the defendant, and, in the absence of any evidence that he did, we hold, upon the whole record, that the evidence .is sufficient to establish his authority in the premises. First Nat. Bank v. Manchester Fire Assur. Co., 64 Minn. 96, 66 N. W. 136.
Order affirmed.